 1   JON M. SANDS
     Federal Public Defender, District of Arizona
 2   DALE A. BAICH (OH Bar No. 0025070)
     dale_baich@fd.org
 3   850 West Adams Street, Suite 201
     Phoenix, Arizona 85007
 4   602.382.2816 | 602.889.3960 facsimile

 5   Counsel for Condemned Plaintiffs
     JOSHUA E. ANDERSON (CA Bar No. 211320)
 6   janderson@sidley.com
     COLLIN P. WEDEL (CA Bar No. 278461)
 7   cwedel@sidley.com
     SIDLEY AUSTIN LLP
 8   555 West Fifth Street, Suite 4000
     Los Angeles, California 90013
 9   213.896.6000 | 213.896.6600 facsimile
10   Counsel for the Coalition and Condemned Plaintiffs
11   MARK BRNOVICH
     Attorney General
12   (Firm State Bar No. 14000)
     LACEY GARD
13   Capital Litigation Section
     1275 West Washington
14   Phoenix, Arizona 85007-2997
     602.542.4686 | CADocket@azag.gov
15
     Counsel for Defendants
16                               UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF ARIZONA
17
      First Amendment Coalition of Arizona, Inc.; Case No. 2:14-cv-01447-NVW-JFM
18    Charles Michael Hedlund; David
19    Gulbrandson; Robert Poyson; Todd Smith;     STIPULATED SETTLEMENT
      Eldon Schurz; and Roger Scott,              AGREEMENT FOR DISMISSAL OF
20                                                CLAIMS THREE AND FOUR
                  Plaintiffs,
21
             v.
22
      David Shinn, Director of ADC; Stephen
23    Morris, Warden, ASPC–Eyman; Jeff Van
      Winkle, Warden, ASPC–Florence; and Does
24    1-10, Unknown ADC Personnel, in their
25    official capacities as Agents of ADC,

26                  Defendants.

27
28
 1          Plaintiffs Charles Michael Hedlund, David Gulbrandson, Robert Poyson, Todd
 2   Smith, Eldon Schurz, and Roger Scott (collectively, “Plaintiffs”), 1 and Defendants David
 3   Shinn, Director of the Arizona Department of Corrections (“ADC”); Stephen Morris,
 4   Warden, ASPC–Eyman; and Jeff Van Winkle, Warden, ASPC–Florence (collectively,
 5   “Defendants”), 2 hereby stipulate and agree as follows:
 6          WHEREAS, on May 18, 2016, this Court entered an Order Granting in Part and
 7   Denying in Part Defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint
 8   (“SAC”), which dismissed Claims One (in part), Two, Three, Four, Five, and Eight, but
 9   permitted Plaintiffs to proceed with Claims One (in part), Six, and Seven.
10          WHEREAS, on December 22, 2016, this Court entered an Order for Dismissal of
11   Claim One (ECF No. 155), based on the December 19, 2016, Stipulated Settlement
12   Agreement (ECF No. 152) between Plaintiffs and Defendants (collectively, the “parties”);
13          WHEREAS, on June 22, 2017, this Court entered an Order for Dismissal of Claims
14   Six and Seven (ECF No. 187), based on the June 21, 2017, Stipulated Settlement
15   Agreement (ECF No. 186) between the parties, which also constituted the final judgment
16   in this action, see ECF No. 189;
17          WHEREAS, on June 28, 2017, Plaintiffs filed a Notice of Appeal (ECF No. 190),
18   through which Plaintiffs sought review of this Court’s dismissal of Claims Three, Four
19   and Five;
20          WHEREAS, Plaintiffs did not appeal the dismissal of Claims Two and Eight;
21          WHEREAS, on September 17, 2019, the U.S. Court of Appeals for the Ninth
22   Circuit issued its opinion in Plaintiffs’ appeal, affirming this Court’s dismissal of Claim
23   Five, reversing in part the dismissal of Claims Three and Four, and holding that “the First
24
25   1
       Plaintiff Graham Henry passed away on February 9, 2018. The remaining Plaintiffs in
26   this litigation are seeking the same relief as Mr. Henry. See Fed. R. Civ. P. 25(a).
     2
       Pursuant to Fed. R. Civ. P. 25(d), Defendants David Shinn, Stephen Morris, and Jeff Van
27   Winkle have been substituted in place of former Defendants Charles Ryan, James O’Neil,
28   and Greg Fizer, respectively.


                                                  1
 1   Amendment right of access to governmental proceedings encompasses a right to hear the
 2   sounds of executions in their entirety. . . . [and] that on the facts alleged, Arizona’s
 3   restrictions on press and public access to the sounds of executions impermissibly burden
 4   that right.” First Amendment Coalition of Ariz. v. Ryan, 938 F.3d 1069, 1075 (9th Cir.
 5   2019);
 6            WHEREAS, on October 28, 2019, the Court of Appeals denied Plaintiffs’ petition
 7   for panel and/or en banc rehearing, and, on November 5, 2019, issued its mandate;
 8            WHEREAS, in light of the Court of Appeals’ decision, Defendants intend to
 9   resolve the deficiencies the Court of Appeals found through their permanent repudiation
10   of certain provisions contained in past versions of the ADC’s execution procedures, as set
11   forth herein, and through the adoption of a new set of execution procedures reflecting
12   those changes;
13            WHEREAS, Defendants’ execution procedures have, in the past, restricted
14   witnesses’ ability to hear certain portions of the execution process;
15            WHEREAS, Defendants hereby represent, covenant, and agree, and the parties
16   intend, that (a) Defendants and the ADC shall henceforth ensure (and shall henceforth
17   amend ADC’s execution procedures to ensure) that witnesses to executions performed by
18   ADC can hear all sounds from within the execution room from the time the prisoner is
19   brought into the execution room until the prisoner is pronounced dead or the execution
20   has otherwise ended, including by leaving turned on and broadcast into the witness room
21   for the entirety of the execution the microphones in the execution room and on the
22   inmate’s person, with the sole exception being the limited and specific moments (if any)
23   during which the inmate uses vulgarity or intentionally offensive statements, after which
24   the witnesses’ ability to hear the executions sounds must be immediately restored, and that
25   (b) Defendants and the ADC will never again include provisions in any version of the
26   ADC’s execution procedures that purport to restrict the witnesses’ ability to hear the
27
28


                                                  2
 1   sounds of executions in their entirety beyond the limitations set forth in this paragraph
 2   (“Defendants’ Covenant”);
 3          WHEREAS, the parties agree that the version of Department Order 710 published
 4   on June 19, 2020, fully satisfies Defendants’ Covenant;
 5          WHEREAS, Plaintiffs contend that they have incurred in excess of $2,950,000 in
 6   attorneys’ fees and costs in litigating this action since its inception, approximately
 7   $445,000 of which was incurred pursuing their appeal of their First Amendment claims
 8   since this Court’s June 22, 2017, entry of judgment;
 9          WHEREAS, the parties agree that, because of the above-described circumstances,
10   resolution of Claims Three and Four—without further litigation, without any admission
11   of liability, and without any final adjudication of any issue of fact or law—is appropriate
12   and will avoid prolonged and complicated litigation between the parties;
13          WHEREAS, the parties intend this Stipulated Settlement Agreement to be
14   enforceable by, and for the benefit of, not only the Plaintiffs but also all current and future
15   prisoners sentenced to death in the State of Arizona (“Condemned Prisoner
16   Beneficiaries”), who are express and intended third-party beneficiaries of this Stipulated
17   Settlement Agreement and who are entitled to all rights and benefits provided to Plaintiffs
18   herein, and who, upon any showing that any of the Defendants, any of the Defendants’
19   successors in their official capacities as representatives of the ADC (“Defendants’
20   Successors”), or the ADC has violated or intends to violate Defendants’ Covenant may
21   continue this action as substituted plaintiffs pursuant to Rule 25(c) of the Federal Rules of
22   Civil Procedure;
23          WHEREAS, the parties intend this Stipulated Settlement Agreement to bind
24   Defendants, the ADC, and Defendants’ Successors, who, in the event that any Plaintiff or
25   Condemned Prisoner Beneficiary moves to reopen this proceeding under Rule 60(b)(6) of
26   the Federal Rules of Civil Procedure, will be deemed to have been automatically
27   substituted as defendants in this action pursuant to Rule 25(d) of the Federal Rules of Civil
28


                                                    3
 1   Procedure;
 2          WHEREAS, the parties intend and agree that, upon any breach of this Stipulated
 3   Settlement Agreement, (a) any Plaintiff or Condemned Prisoner Beneficiary has standing
 4   and the right to move to reopen this proceeding under Rule 60(b)(6) of the Federal Rules
 5   of Civil Procedure, and (b) an order shall immediately issue permanently enjoining the
 6   ADC from violating Defendants’ Covenant;
 7          WHEREAS, in the event that any Plaintiff or Condemned Prisoner Beneficiary
 8   moves to reopen this proceeding under Rule 60(b)(6) of the Federal Rules of Civil
 9   Procedure, the parties agree that the Defendants, the ADC, and Defendants’ Successors
10   waive all objections to this Court’s reopening of this proceeding, including on the basis of
11   timing, ripeness, mootness, or the standing of the moving parties;
12          WHEREAS, in the event that this Stipulated Settlement Agreement is breached
13   through an actual or intended violation of Defendants’ Covenant by Defendants,
14   Defendants’ Successors, or the ADC, and any Plaintiff’s or Condemned Prisoner
15   Beneficiary’s motion to reopen this proceeding under Rule 60(b)(6) of the Federal Rules
16   of Civil Procedure is not granted for reasons related to the moving parties’ standing or the
17   Court’s jurisdiction, Defendants, Defendants’ Successors, and the ADC consent to the
18   entry of an order in a separate action by a Plaintiff or a Condemned Prisoner Beneficiary
19   for breach of this agreement that permanently enjoins Defendants, Defendants’
20   Successors, and the ADC from engaging in any conduct that violates Defendants’
21   Covenant.
22          IT IS THEREFORE STIPULATED AND AGREED that:
23          (1)    Claims Three and Four of Plaintiffs’ Second Amended Complaint are
24   dismissed, without prejudice.
25          (2)    Upon any showing by any Plaintiff or Condemned Prisoner Beneficiary that
26   any of the Defendants, any of the Defendants’ Successors, or the ADC intend to engage
27   in or have actually engaged in any of the following conduct (together, the “Prohibited
28


                                                  4
 1   Conduct”):
 2                 (a)     adopt language in any future version of the ADC’s execution
 3          procedures that purports to restrict the ability of execution witnesses to hear the
 4          sounds of the execution in their entirety beyond the limited exception for vulgarity
 5          or offensive speech set forth in Defendants’ Covenant; or
 6                 (b)     restrict the ability of execution witnesses to hear the sounds of the
 7          execution in their entirety beyond the beyond the limited exception for vulgarity or
 8          offensive speech set forth in Defendants’ Covenant; then
 9   Claims Three and Four shall be reinstated and reopened pursuant to Rule 60(b)(6) of the
10   Federal Rules of Civil Procedure, and, based on the agreement and consent of the parties
11   granted herein, an injunction shall immediately issue in this action or in a separate action
12   for breach of this Stipulated Settlement Agreement permanently enjoining Defendants,
13   Defendants’ Successors, and the ADC from engaging in any of the Prohibited Conduct.
14          (3)    Plaintiffs agree not to seek their attorneys’ fees and costs incurred in
15   litigating Claims Three and Four unless Defendants, Defendants’ Successors, or the ADC
16   breach this Stipulated Settlement Agreement, in which case Plaintiffs shall be entitled to
17   an award, either in this action or in a separate action for breach of this Stipulated
18   Settlement Agreement, of their reasonable attorneys’ fees and costs incurred in litigating
19   this action from its inception through the effective date of this Stipulated Settlement
20   Agreement, as determined by the Court after briefing by the parties. In that circumstance,
21   Plaintiffs shall also be entitled to seek to collect their reasonable attorneys’ fees and costs
22   incurred in moving to enforce this Stipulated Settlement Agreement.
23          IT IS SO STIPULATED.
24
25   Dated: June 22, 2020                        Sidley Austin LLP
26                                               s/ Joshua E. Anderson
27                                               Joshua E. Anderson
                                                 Attorneys for Plaintiffs
28


                                                    5
     Dated: June 22, 2020                      Office of the Arizona Attorney General
 1
 2                                             s/ Lacey Gard
                                               Lacey Gard
 3
 4                                             Attorneys for Defendants

 5
 6
 7
 8
 9
10
     I, Joshua E. Anderson, hereby attest that
11   counsel for Defendants, Lacey Gard,
12   authorized the use of her signature on, and
     concurred in the filing of, this document,
13   on June 22, 2020.
14   s/ Joshua E. Anderson
15   Joshua E. Anderson

16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   6
 1                              CERTIFICATE OF SERVICE
           I hereby certify that, on June 22, 2020, I electronically filed the foregoing
 2
     Stipulated Settlement Agreement for Dismissal of Claims Three and Four by using
 3
     the CM/ECF system. I certify that all participants in the case are registered CM/ECF users
 4
     and that service will be accomplished by the CM/ECF system.
 5
 6
                                              s/ Joshua E. Anderson
 7                                            Joshua E. Anderson
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 7
